Citation Nr: 1114626	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-38 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for the period prior to February 17, 2010 for a right knee disability. 

2.  Entitlement to a rating in excess of 10 percent from February 17, 2010 for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO in St. Petersburg, Florida. 

The Board notes that initially the Veteran requested a hearing before the Board.  However, in January 2011, he withdrew his request for a hearing.  

Additionally, following the last SOC and certification to the Board, the Veteran submitted additional evidence waiving review by the Agency of Original Jurisdiction. 


FINDINGS OF FACT

1.  For the period prior to February 7, 2010, the Veteran's right knee disability was manifested by osteoarthritis with swelling and pain on motion.

2.  For the entire period on appeal, the Veteran's right knee disability has not resulted in flexion limited to 45 degrees, extension limited to 10 degrees, ankylosis, or recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for the period prior to February 17, 2010 for a right knee disability have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003, 5010 (2010).

2.  The criteria for an initial rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5010, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is therefore needed under VCAA.  

Nevertheless, the Board observes that a May 2007 RO letter informed the Veteran of the criteria for assigning disability ratings.  He was also specifically advised that he should identify and/or submit evidence that he believed would support his claim.  To date, neither the Veteran nor his appeals representative have identified any outstanding evidence.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In the present case, the RO associated the Veteran's service treatment records, private treatment records, VA outpatient treatment records, and records related to his Social Security Administration (SSA) Disability Benefits award.  The Board notes that the RO requested private treatment records from a Dr. R., which were unavailable from the doctor's office.  However, the records were included in the SSA records that were provided.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

In addition, the Veteran was provided with VA examinations in October 2007 and February 2010.  The Board acknowledges that the Veteran's claims file was not present at the February 2010 VA examination and that it was not noted as having been reviewed by the February 2010 VA examiner.  The February 2010 VA examiner specifically indicated that "CPRS" records were reviewed.  It is not clear what those records were but, based on his discussion of the clinical evidence, he appears to have reviewed the Veteran's outpatient treatment records.  Such would suggest that the examiner had a complete review of the pertinent medical evidence.  

Nevertheless, the fact that the claims file was unavailable to the examiner is not a fatal flaw.  The Court has held probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008);  see also Gardin v. Shinseki, 613 F.3d 1374 (2010) (noting that neither statute nor regulation requires that a physician review a veteran's medical service record before his or her opinion may qualify as competent medical evidence).  Here, the discussion of the Veteran's symptoms, medical history, and current physical findings mirrors those found in the claims file and support the conclusions made in the report.  

Further, citing Ardison v. Brown, 6 Vet. App. 405 (1994), the Veteran's representative argued that the 2010 examination was inadequate because the examiner was unable to comment on his flare-ups of the right knee.  He intimated that the Veteran should be examined during a period of flare-up.  

When a claimant's medical history indicates that a veteran's condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See Ardison v. Brown at 407. In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.

However, in this case, the Veteran has reported that his right knee disability  undergoes periods of exacerbation due to cold weather or after physical exertion.  He said the flare-ups occur once as week and last for a few hours.  His VA and private treatment records do not show any periods of exacerbation during the appeal period.  Given this history, it would be difficult, if not impossible to schedule an examination during a period of exacerbation.  See Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  Moreover, as will be discussed below, the 2010 examination included repetitive testing.  The Board finds that 2010 examination is more than adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Further, the Board notes that the Veteran reported to the February 2010 VA examiner that he had recently undergone physical therapy for his right knee.  The Veteran did not submit an authorization and consent form for physical therapy records.  The claims file was subsequently reviewed by the Veteran's representative on two (2) occasions, who clearly knew that additional evidence could have been submitted.  No request was made to assist the Veteran in submitting any additional private treatment records.  Indeed, he submitted private treatment records from various health care providers.  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

The Court of Appeals for Veterans Claims (CAVC) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).  
	
As previously mentioned service connection for the Veteran's right knee disability was established in a rating decision of October 2007 and rated as noncompensable.  The Veteran appealed the decision, indicating that a higher rating was warranted.  In response, the RO arranged for the Veteran to undergo a VA examination.  Following the examination, in March 2010, the RO assigned a 10 percent rating, effective in February 2010, the date it determined that the evidence warranted a higher rating.  

The Veteran's right knee disability has been evaluated under Diagnostic Codes 5261 - 5010 relevant to limitation of extension of the leg and arthritis.  

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71(a), Diagnostic Code 5003.

The Board observes that normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees. And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Diagnostic Code 5256 provides for the assignment of a 30 percent rating when there is ankylosis in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating is assigned when there is extremely unfavorable ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is warranted when there is extremely unfavorable ankylosis in flexion between 20 and 45 degrees.  A 60 percent rating is warranted when there is extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.

Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.

Diagnostic Code 5258 provides for the assignment of a 20 percent rating when cartilage, semilunar, is dislocated with frequent episodes of "locking," "pain", and effusion into the joint.  

Diagnostic Code 5259 provides for the assignment of a 10 percent rating for removal of symptomatic, cartilage, semilunar.  

Diagnostic Code 5262 provides for a 10 percent disability rating when there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted when there is malunion of the tibia and fibula with a moderate knee or ankle disability.  A 30 percent rating is warranted when there is malunion of the tibia and fibula with a marked knee or ankle disability.  And, a 40 percent rating is warranted when there is nonunion of the tibia and fibula with loose motion requiring a brace.  

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

For the period prior to February 17, 2010, the Board finds that the criteria for a 10 percent rating under Diagnostic Code 5003-5010 have been met.   X-rays as early as June 2004 documented minimal degenerative changes.  There was also evidence that the Veteran experienced swelling and pain on motion.  Recognition is given to the fact that the October 2007 VA examination specifically noted that the Veteran had a full range of motion without complaints of pain, and that there was no evidence of swelling.  However, aside from his credible testimony pertaining to experiencing pain on motion, contemporaneous private reflect periodic swelling of the knee along with pain.  Thus, resolving the benefit of the doubt in his favor, the assignment of a 10 percent rating for the period prior to February 17, 2010 is deemed appropriate.

There is no basis for assigning a rating in excess of 10 percent at any time during the appeal period.  At his 2010 VA examination, the Veteran exhibited flexion limited to 95 degrees with pain and extension to zero (0) degrees.  These findings do support a higher (20 percent) rating under DCs 5260 and/or 5261.  The requirements for separate compensable rating as per VAOPGCPREC 9-04 have also not been met.  Indeed, the Veteran's range of motion, which represent the worse findings during the appeal period, does not even meet the requirements for a noncompensable rating.  

The Board also finds that a higher (or separate ratings) for limitation of motion is not warranted in this case, even with consideration of any additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Again, the Board emphasizes that the 2010 VA examination noted the Veteran's limitation of flexion to 95 degrees due to pain.   The report also expressly noted repetitive testing range of motion values were unchanged from baseline testing without pain, fatigue, weakness, or incoordination.  Thus, despite his mildly antalgic gait and complaints of pain, the Board finds that the evidence does not show a limitation of motion that more nearly approximates the assignment of a separate compensable ratings based upon limitation of extension or flexion under Diagnostic Code 5260 or Diagnostic Code 5261, even with consideration of the DeLuca factors.

There is no also objective evidence of dislocated semilunar cartilage, removal of semilunar cartilage, or impairment of the tibia or fibula.  The Veteran does not contend otherwise.  Further, as the evidence of record shows that the Veteran retains motion of the right knee, ankylosis has therefore not been demonstrated. Moreover, given the Veteran's nearly full range of motion of the knee, there is also no basis for findings that he experiences limitation of range of motion that nearly approximates ankylosis.   A rating in excess of 10 percent is simply not warranted under DC's 5256, 5258, 5259, or 5262. 

The Board has also considered whether the Veteran is entitled to separate rating under DC 5257.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  The Veteran maintains that he experiences occasional "giving away."  However, the 2007 and 2010 VA examinations were both negative for instability.  The 2010 examination specifically noted that ACL, PCL, MCL, and LCL were intact.  Such does not support that assignment of a separate compensable rating.

In so finding, recognition is given to the fact that private treatment records indicate that a physician ordered a rolling walker for the Veteran in June 2010.  Additionally, he underwent a home health evaluation in July 2010 and reported weakness, failure to thrive, and frequent falls.  A September 2010 private treatment report described the Veteran's ability to walk safely with a straight cane and also his use a front-wheeled walker, although it was also noted that he was able to negotiate stairs without holding a railing.  However, these same records consistently attribute the Veteran's decreased ability ambulate, weakness, swelling of the legs, and stability problem with his non-service connected congestive heart failure and kidney disease.  See reports from L.B., M.D., dated January to June 2010 (noting the Veteran as having severe congestive heart failure and chronic renal failure with associated dyspnea).

The Board has also considered the Veteran's lay statements regarding the severity of his disability.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings for his right knee disability; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated, more probative than his assessment of the severity of his disabilities.  See Cartright, 2 Vet. App. at 25.  

In denying the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related  factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's right knee disability was applied to the applicable rating criteria and case law.  Although the applicable criteria provide for a higher rating, the Board fully explained why the higher rating was not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's right knee disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extra-schedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has claimed to be unemployable due to the disability in question.  The Board acknowledges that the Veteran stopped working and was granted Social Security Administration (SSA) disability benefits due to his non-service connected disabilities including coronary artery disease and hypertension.  However, he has not claimed that he is unemployable due to his right knee disability which is at issue here.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

An initial compensable rating for the period prior to February 17, 2010 for a right knee disability is granted. 

A rating in excess of 10 percent for a right knee disability for the entire appeal period is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


